          Case 1:17-cv-01580-LGS Document 240 Filed 04/20/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------------ X
                                                              :
                                                              :
                                                              :
 IN RE CHICAGO BRIDGE & IRON                                  :   17 Civ. 1580 (LGS)
 COMPANY N.V. SECURITIES LITIGATION :
                                                              :       ORDER
                                                              :
                                                              :
 ------------------------------------------------------------ X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, on March 23, 2020, Plaintiffs’ class certification motion was granted. (Dkt.

No. 237). The Class is defined as “all those who purchased or otherwise acquired the common

stock of Chicago Bridge & Iron Company N.V. on the NYSE during a Class Period from

October 30, 2013, through and including June 23, 2015, excluding Defendants, officers, and

directors of CBI, members of their immediate families and their legal representatives, heirs,

successors, or assigns, and any entity in which Defendants have or had a controlling interest.”

(Dkt. No. 237).

        WHEREAS, on April 13, 2020, the parties filed a proposed form and manner of notice

pursuant to Federal Rule of Civil Procedure 23(c)(2)(B). (Dkt. No. 239).

        WHEREAS the notice distribution plan provides that the notice administrator will mail

individual notices to an estimated 150,000 class members via a postcard (Dkt. No. 239-1) not

later than 21 business days from the Court’s order approving the proposed form and manner of

notice (the “mailing date”). The postcards summarize the information and rights of potential

class members contained in the more detailed long-form notice (Dkt. No. 239-2), and direct

potential class members to a dedicated website where comprehensive information will be

available and the long-form notice will be posted and available for download. A summary notice
         Case 1:17-cv-01580-LGS Document 240 Filed 04/20/20 Page 2 of 2




(Dkt. No. 239-3) will also be disseminated via two national press releases sometime after the

mailing date. The notice administrator will use reasonable efforts to mail copies of the long-

form notice to all nominee purchasers of CB&I’s common stock during the Class Period.

        WHEREAS Plaintiffs propose allowing potential class members 45 days from the

mailing date to request exclusion from the class.

        WHEREAS Plaintiffs have selected Epiq Class Action and Claims Solutions, Inc. as

proposed notice administrator, after soliciting competitive bids from three reputable firms.

        WHEREAS the long-form notice clearly and concisely states in plain, easily understood

language (i) the nature of the action; (ii) the definition of the class certified; (iii) the class claims,

issues, or defenses; (iv) that a class member may enter an appearance through an attorney if the

member so desires; (v) that the court will exclude from the class any member who requests

exclusion; (vi) the time and manner for requesting exclusion; and (vii) the binding effect of a

class judgment on members under Rule 23(c)(3). (Dkt. No. 239-2).

        WHEREAS the Court finds that the parties’ proposed form and manner of notice

provides to class members “the best notice that is practicable under the circumstances,” as is

required by Rule 23(c)(2). See Fed. R. Civ. P. 23(c)(2). It is hereby

        ORDERED that the parties’ proposed form and manner of notice is APPROVED and

Epiq Class Action and Claims Solutions, Inc. is appointed notice administrator.

Dated: April 20, 2020
       New York, New York




                                                    2
